 


110 HR 1778 IH: To amend title 35, United States Code, to allow the Director of the United States Patent and Trademark Office to accept late filings in certain cases of unintentional delay.
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1778 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Delahunt (for himself, Mr. Duncan, and Mr. Meehan) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 35, United States Code, to allow the Director of the United States Patent and Trademark Office to accept late filings in certain cases of unintentional delay. 
 
 
1.Authority of Director of PTO to accept late filings 
(a)AuthoritySection 2 of title 35, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Discretion To accept late filings in certain cases of unintentional delay 
(1)In generalThe Director may accept any application or other filing made by— 
(A)an applicant for, or owner of, a patent after the applicable deadline set forth in this title with respect to the application or patent, or 
(B)an applicant for, or owner of, a mark after the applicable deadline under the Trademark Act of 1946 with respect to the registration or other filing of the mark,to the extent that the Director considers appropriate, if the applicant or owner files a petition within 30 days after such deadline showing, to the satisfaction of the Director, that the delay was unintentional. 
(2)Treatment of Director’s actions on petitionIf the Director has not made a determination on a petition filed under paragraph (1) within 60 days after the date on which the petition is filed, the petition shall be deemed to be denied. A decision by the Director not to exercise, or a failure to exercise, the discretion provided by this subsection shall not be subject to judicial review. 
(3)Other provisions not affectedThis subsection shall not apply to any other provision of this title, or to any provision of the Trademark Act of 1946, that authorizes the Director to accept, under certain circumstances, applications or other filings made after a statutory deadline or to statutory deadlines that are required by reason of the obligations of the United States under any treaty. 
(4)DefinitionFor purposes of this subsection, the Trademark Act of 1946 refers to the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes., approved July 5, 1946 (15 U.S.C. 1051 et seq.). . 
(b)Applicability 
(1)In generalThe amendment made by subsection (a) shall apply to any application or other filing— 
(A)that is made on or after the date of the enactment of this Act; or 
(B)that, on such date of enactment, is pending before the Director or is subject to judicial review. 
(2)Treatment of pending applications and filingsIn the case of any application or filing described in paragraph (1)(B), the 30-day period prescribed in section 2(e)(1) of title 35, United States Code, as added by subsection (a) of this section, shall be deemed to be the 30-day period beginning on the date of the enactment of this Act.  
 
